DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claim 3, 5, 8-10, 18, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.  Consequently, the restriction requirement is made final.
The election was of species 3, corresponding to Figs. 4, 7.
Claims 1-2, 4, 6-7, and 11-17 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  NOTE: to the extent Applicant asserts the features may be shown in in the Figures, applicant should clearly identify them by their reference numerals, and they are not already provided with a reference numeral, then the reference numerals should be added.   
Claim 1, 
an adjustment apparatus that supplies the second heat transfer medium having a second temperature higher than the first temperature, 
a first flow- through path 
a second flow-through path  
all of the paths associated with the third circulation circuit. 
Claim 3
A bypass flow passage
Claim 16 
First and second intermediary return paths
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The office requests applicant to provide an annotated copy of the drawings showing any changes made thereto, in addition to the clean replacement sheets.
 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1
A “first expansion section” that expands the first heat transfer medium in a liquid state and atomizes the first heat transfer medium, interpreted to mean an expansion valve or capillary tube (111), per par. 77 of the published application and Fig. 4. 
An “adjustment apparatus” in line 35, that supplies the second heat transfer medium having a second temperature higher than the first temperature.  There does not appear to be any description of this structure in relation to Figs. 4 and 7.   
An “adjustment section”, line 63, that adjusts an amount of the heat exchanged between the first flow-through path and the third flow-through path, interpreted to mean a controller controlling a compressor, per claim 2.
Claim 6
A “second expansion section” to which the second heat transfer medium . . . . is supplied . . . . that expands the second heat transfer medium in a liquid state to atomize the second heat transfer medium, is interpreted to mean item 121, which is a capillary or expansion valve.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-2, 4, 6-7, and 11-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration of these claims with respect to the prior art will be necessary.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-7, and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1
The office is unable to locate a description of the “adjustment apparatus” for the elected embodiments of Figs. 4 and 7.  
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-7, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The claim recites “a second circulation circuit (320) that is independent of the first circulation circuit” (310) and “a third circulation circuit (230) that is independent of the first circulation circuit and the second circulation circuit”.  The meaning of “independent ” is not clear.  There are flow lines extending between and clearly connecting all of the circuits together, and there is clearly some interaction among the circuits (see Fig. 4).       
Further, it is not clear where one “circuit” begins and the other ends, making it difficult to tell which “circuit” the claimed components are a part of. 
The claim recites that the second circuit has “an adjustment apparatus that supplies the second heat transfer medium having a second temperature higher than the first temperature, and  a second flow-through path through which the second heat transfer medium flows.” The specification describing the elected embodiments of Fig. 4 and 7 do not discuss an “adjustment apparatus.”  The term adjustment apparatus is a non-structural term that is a substitute for the term "means," invoking a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations. As pertaining to elected embodiments of Figs. 4 and 7, the corresponding structure that is capable of performing the claimed function is not provided in the specification. A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the flow control unit, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite."
Also, while the claims recite an “adjustment apparatus”, the specification uses the term “second adjustment apparatus” exclusively, and does net discuss an “adjustment apparatus”.  It is not clear if the term “adjustment apparatus” is the same as the “second adjustment apparatus” taught by the specification.  In addition, Par. 16 teaches “in general, the second adjustment apparatus includes therein a unit having a configuration equivalent to that of the first circulation circuit.”  It is not clear what is included in the “adjustment unit” other than the “equivalent circuit”.  The issue is further confused by par. 174, which teaches the “second adjustment apparatus includes a tank and a pump”, and par. 184, which teaches the “second adjustment apparatus is a heater”.  It is not clear if the adjustment apparatus, second or otherwise, is a circulation circuit similar to the “first circulation circuit”, some other type of circuit with a tank and a pump, or a heater.         
 Further, the drawings and specification do not describe a “first flow though path” and “second flow-though path”, or any of the third flow paths for the elected embodiments, consequently, the structure of the circulation circuits is not clear.
None of the paths associated with the third circulation circuit appear to be marked in the elected figures, consequently, the structure of the third circulation circuit is not clear.
The claim recites,  “a first return path (318, 319) through which the first heat transfer medium, having flowed through the first flow-through path and evaporated, flows to the first compressor”.  The meaning of “has been evaporated” is not clear.  In the absence of a heat exchanger, for example, and evaporator, it is not clear what is causing the flow to evaporate. 
Claims 3 and 4  
	Claim 3 recites “a bypass flow passage” which is not shown in the elected Figures.  Claim 4 recites a “connection passage (316).  The “bypass flow passage’ and “connection passage” are possibly the same item, based upon a comparison of the two claims.  Clarification is needed.       
	Claim 6 	
The claim recites, “a second expansion section to which the second heat transfer medium, having flowed through the second flow-through path and become liquid, is supplied”.  The “second flow-through path is not identified in the figures, and thus the structure is not clear.  Further, it is not clear how the flow has become liquid, in the absence of a condenser.
Claim 16
The first and second intermediary return paths are not depicted in the elected embodiment, thus the claimed structural arrangement is not clear.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   
In the interests of compact prosecution, the claims are examined against the art as best as possible, notwithstanding the lack of clarity in the claims.  If the claims are amended to resolve the clarity issues, new searches for prior art will be necessary to address the amended claims.

Regarding claim 1, the closest prior art of record is US 2018/0156474 to Goransson.  Goransson teaches a temperature control system for controlling a temperature of a control target, the system comprising:
a first circulation circuit (Fig. 5, circuit with compressor 11c)  through which a first heat transfer medium circulates; 
a second circulation circuit (with compressor 13c) that is independent of the first circulation circuit and through which a second heat transfer medium circulates; and
a third circulation circuit (with compressor 4c) that is independent of the first circulation circuit and the second circulation circuit and through which a third heat transfer medium circulates, 
the first circulation circuit comprises: 
a first expansion section (11d) that expands the first heat transfer medium in a liquid state and atomizes the first heat transfer medium;
a first flow-through path through which the first heat transfer medium flows (unnumbered connecting pipe, downstream of compressor);
a first supply path through which the first heat transfer medium, atomized by the first expansion section and having a first temperature, flows to the first flow-through path, (unnumbered connecting pipe, with the expansion valve) 
a first compressor (11c) that compresses the first heat transfer medium in a gas state;
a first return path through which the first heat transfer medium, having flowed through the first flow-through path and evaporated, flows to the first compressor (unnumbered connecting pipe upstream of compressor); and
a first condenser (11b) that condenses the first heat transfer medium in the gas state compressed by the first compressor and supplies the condensed first heat transfer medium to the first expansion section, wherein,
the second circulation circuit comprises:
an adjustment apparatus (compressor 13c and condenser 13b) and that supplies the second heat transfer medium, 
a second flow-through path through which the second heat transfer medium flows (downstream of compressor); 
a second supply path through which the second heat transfer medium supplied from the adjustment apparatus flows to the second flow-through path (with expansion device 13d)
a second return path through which the second heat transfer medium, having flowed through the second flow-through path (upstream of compressor), flows to the adjustment apparatus, wherein,
the third circulation circuit comprises: 
a third flow-through path (11g) through which the third heat transfer medium flows and that exchanges heat with the first flow-through path; 
a fourth flow-through path (13g) through which the third heat transfer medium flows and that exchanges heat with the second flow-through path ; 
a third supply path (path with pump 3) through which the third heat transfer medium flows from the third flow-through path and the fourth flow-through path to a heat exchanger that exchanges heat with the control target; and
a third return path (4e, 4f) through which the third heat transfer medium flows from the heat exchanger to the third flow-through path and the fourth flow-through path,  
While Gorrranson does not teach the temperature control system further comprises an adjustment section that adjusts: an amount of the heat exchanged between the first flow-through path and the third flow-through path, and an amount of the heat exchanged between the second flow-through path and the fourth flow-through path, the use of controllers in well known in the art to be used for these purposes.
The art of record does not teach, in an obvious combination with the other limitations of the claims, the third heat transfer medium having a usable temperature range wider than the usable temperature ranges of the first heat transfer medium and the second heat transfer medium, the second heat transfer medium having a second temperature higher than the first temperature; and the third circulation circuit does not comprise a tank that stores the third heat transfer medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763